                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA                             §
                                                      §
 v.                                                   §   CRIMINAL NO. 4:07CR164
                                                      §
 JASON JERMONE NICKERSON                              §

               MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the above-referenced criminal action, this Court having

heretofore referred the request for revocation of Defendant’s supervised release to the United

States Magistrate Judge for proper consideration. The Court has received the Report of the United

States Magistrate Judge pursuant to its order. Defendant having waived allocution before this

Court as well as his right to object to the Report of the Magistrate Judge, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct.
       .
       It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the

opinion of the Court. It is further ORDERED that Defendant’s supervised release is hereby

REVOKED. It is further ORDERED that Defendant be committed to the custody of the Bureau

of Prisons to be imprisoned for a term of fourteen (14) months, to be served consecutively to any

other sentence, with twenty-four (24) months of supervised release to follow. The Court further

recommends Defendant be placed in the custody of a facility located in the State of Texas, if

appropriate.

          So ORDERED and SIGNED this 31st day of January, 2020.




                                                             ____________________________________
                                                             SEAN D. JORDAN
                                                             UNITED STATES DISTRICT JUDGE

                                                  1
